DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 9, filed 17 May 2022, with respect to the foreign priority have been fully considered and are persuasive in view of the certified copy of priority application EP 18208120.8 filed on 24 Mar 2022.
Applicant's arguments, see pg. 10, filed 17 May 2022, with respect to the Drawing Objection have been fully considered but they are not persuasive. The descriptive texts for reference numbers 213, 215, 223, and 225 in the drawings of 17 May 2022 are not supported by the originally filed specification of the instant applications. See the Drawing Objections below. Therefore, the Drawing Objection of 17 Feb 2022 has not been withdrawn.
Applicant’s arguments, see pg. 10, filed 17 May 2022, with respect to the Claim Objections have been fully considered and are persuasive.  The Claim Objections of 17 Feb 2022 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 10, filed 17 May 2022, with respect to the Claim Interpretation under 35 U.S.C. 112(f) have been fully considered but are not persuasive. Applicant merely states “Applicants acknowledge, but do not necessarily agree with this interpretation” without providing any evidence. Therefore, the Claim Interpretation under 35 U.S.C. 112(f) of 17 Feb 2022 for claim 15 has not been withdrawn. However, the Claim Interpretation under 35 U.S.C. 112(f) of 17 Feb 2022 for claim 16 has been withdrawn in view of the amended claim. 
Applicant's arguments, see pg. 11-13, filed 17 May 2022, with respect to the 35 U.S.C. 102 and 103 rejections have been considered but are moot because the new ground of rejection presented below.
Regarding claim 1, the Examiner notes that the claim is now rejected under 35 U.S.C. 102(a)(1) as anticipated by Zuley, as evidenced by Sickles et al. and Aguilar et al. (see the 35 U.S.C. 102 rejection below for the respective citations and MPEP 2131.01.III). Zuley does not explicitly disclose that its synthetic mammogram has at least a contrast or a brightness essentially equivalent to a conventional full-field digital mammography acquisition. However, Zuley explicitly discloses synthetic mammogram having at least BI-RADS ratings essentially equivalent to BI-RADS ratings of a conventional full-filed digital mammography acquisition (pg. 667-668: Results: "For verified cancer cases, there was no significant difference in the frequency of recall scores (BI-RADS scores 3-5) between SM and FFDM alone ... for verified benign cases, the recall rate was similar for SM and FFDM alone ..."; pg. 664: Conclusion: SM alone is comparable in performance to FFDM alone and may eliminate the need for FFDM as part of a routine clinical study). As evidenced by Sickles et al., BI-RADS ratings are based on a radiologist’s assessment of, for examples, fat density and calcifications observed in a mammogram (see pg. 135-138 of Sickles et al.), and as evidenced by Aguilar, fat density and calcifications are assessed based on their contrast and/or brightness relative to the rest of the breast under examination (see at least Fig. 3 of Aguilar: contrast of parenchyma (A) with greater intensity (whiter) and greater enhancement of linear structures in pre-parenchymatous fat and greater prominence of calcifications (arrows)). Therefore, although not explicitly disclosed, image properties of at least contrast and brightness of Zuley’s synthetic mammogram are inherently equivalent to contrast and brightness of a conventional full-field digital mammography acquisition, since Zuley’s synthetic mammogram has BI-RADS ratings essentially equivalent to BI-RADS ratings of a conventional full-field digital mammography acquisition (pg. 667-668: Results: "For verified cancer cases, there was no significant difference in the frequency of recall scores (BI-RADS scores 3-5) between SM and FFDM alone ... for verified benign cases, the recall rate was similar for SM and FFDM alone ..."; pg. 664: Conclusion: SM alone is comparable in performance to FFDM alone and may eliminate the need for FFDM as part of a routine clinical study). See the 35 U.S.C. 102 rejection to claim 1 below.
Applicant’s arguments, see pg. 13, filed 17 May 2022, with respect to the new claim 24 being allowable have been considered but are not persuasive. See the 35 U.S.C. 103 rejection to claim 24 below.

Drawings
The drawings were received on 17 May 2022.  These drawings are not acceptable: a review of the specification discloses reference number 213 for decomposing into high frequency component; reference number 215 for scaling high frequency component; reference number 223 for decomposing medium frequency component; and reference number 225 for scaling medium frequency component (see [0087] of the specification of the instant application), which are not reflected accordingly in the drawings of 17 May 2022.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Status of Claims
Claims 1-24 are currently examination. Claim 24 has been newly added since the Non-Final Office Action of 17 Feb 2022.

Claim Objections
Claims 5, 7, 9-10, 20-21, and 23 are objected to because of the following informalities:  
“the generating comprises:” should read “the generating further comprises:” (claims 5, 7, 9-10, 20-21, and 23); and
“two different frequency components, are scaled” should read “two different frequency components” (claim 23).  
Appropriate correction is required.

Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 recites the limitation “an acquisition unit configured to acquire a plurality of projection data sets at a plurality of projection angles”. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
As in [0013], the acquisition unit is part of a mammography apparatus, especially including X-ray source and detector pairs for acquiring the projection data sets, as in [0082] and Fig. 1, X-ray source 2.1.
Claim 15 recites the limitation “a generation unit configured to generate at least one synthetic mammogram based on several projection data sets from among the plurality of projection data sets”. Since this claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
As in [0014] and [0079], the generation unit hardware is a processor. The algorithm to generate the synthetic mammogram is conventional as described in [0064] and would be known to one of ordinary skill in the art. The algorithm for generating the synthetic mammogram may also contain “flavor” as in [0005], [0062], [0067] to cause adjustment of the image impression settings (such as smoothing, contrast enhancement, etc.) but this is not required.
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure(s), material(s), or act(s) and clearly links them to the function so that one of ordinary skill in the art would recognize what structure(s), material(s), or act(s) perform the claimed function, applicant should clarify the record by either: (1) amending the written description of the specification such that it expressly recites the corresponding structure(s), material(s), or act(s) to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (2) stating on the record what the corresponding structure(s), material(s), or act(s), which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. See 37 CFR 1.75(d) and MPEP §608.01(o) and §2181.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zuley et al. (Zuley, Margarita L et al. “Comparison of two-dimensional synthesized mammograms versus original digital mammograms alone and in combination with tomosynthesis images.” Radiology vol. 271,3 (2014): 664-71. doi:10.1148/radiol.13131530. a copy previously provided in the Non-Final Office Action of 17 Feb 2022) - hereinafter referred to as Zuley - as evidenced by Sickles et al. (Sickles et al. ACR BI-RADS® Mammography. In: ACR BI-RADS® Atlas, Breast Imaging Reporting and Data System. Reston, VA, American College of Radiology; 2013) and Aguilar et al. (Aguilar et al. Breast Tomosynthesis: A Better Mammography. Mastology, 2018;28(1):51-66. Doi: 10.29289/Z2594539420180000254) - hereinafter referred to as Aguilar.
Regarding claim 1,  Zuley discloses a method for generating at least one synthetic mammogram, comprising:
acquiring a plurality of projection data sets at a plurality of projection angles (pg. 666: Materials and Methods: 11 or 15 low-dose projection images acquired by moving x-ray tube along a limited arc); and
generating the at least one synthetic mammogram based on several projection data sets from among the plurality of projection data sets (pg. 666: Image Acquisition and Processing Protocol: "a 2D SM, which simulates a conventional 2D digital mammogram, was generated from each set of tomosynthesis sections."), the at least one synthetic mammogram having an image property essentially equivalent to a conventional full-field digital mammography acquisition (pg. 667-668: Results: "The reader-averaged AUCs for SM and FFDM alone were 0.894 and 0.889, respectively ... For verified cancer cases, there was no significant difference in the frequency of recall scores (BI-RADS scores 3-5) between SM and FFDM alone ... for verified benign cases, the recall rate was similar for SM and FFDM alone ..."; pg. 664: Conclusion: SM alone is comparable in performance to FFDM alone and may eliminate the need for FFDM as part of a routine clinical study).
	It is noted that the term “synthetic mammogram” has been given a broadest reasonable interpretation in view of [0013] of the specification of the instant application as a mammogram “generated in particular from an essentially three-dimensional data set, in particular several projection data sets”. Examiner also notes that the addition of “flavor” is not required to generate the synthetic mammogram (i.e. adjusting the impression settings) as disclosed but is an optional feature.
	Additionally, the Examiner notes that Zuley discloses generating at least one synthetic mammogram with an image property essentially equivalent to a conventional full-field digital mammography (FFDM) acquisition by generating at least one synthetic mammogram with an image impression, such as BI-RADS scores, that is equivalent to an image impression found in an FFDM acquisition. As noted above in the Response to Arguments, Zuley does not explicitly disclose that its synthetic mammogram has at least a contrast or a brightness essentially equivalent to a conventional full-field digital mammography acquisition. However, Zuley explicitly discloses synthetic mammogram having at least BI-RADS ratings essentially equivalent to BI-RADS ratings of a conventional full-filed digital mammography acquisition. As evidenced by Sickles et al., BI-RADS ratings are based on a radiologist’s assessment of, for examples, fat density and calcifications observed in a mammogram (see pg. 135-138 of Sickles et al.), and as evidenced by Aguilar, fat density and calcifications are assessed based on their contrast and/or brightness relative to the rest of the breast under examination (see at least Fig. 3 of Aguilar: contrast of parenchyma (A) with greater intensity (whiter) and greater enhancement of linear structures in pre-parenchymatous fat and greater prominence of calcifications (arrows)). Therefore, although not explicitly disclosed, image properties of at least contrast and brightness of Zuley’s synthetic mammogram are inherently equivalent to contrast and brightness of a conventional full-field digital mammography acquisition, since Zuley’s synthetic mammogram has BI-RADS ratings essentially equivalent to BI-RADS ratings of a conventional full-field digital mammography acquisition (pg. 667-668: Results: "For verified cancer cases, there was no significant difference in the frequency of recall scores (BI-RADS scores 3-5) between SM and FFDM alone ... for verified benign cases, the recall rate was similar for SM and FFDM alone ..."; pg. 664: Conclusion: SM alone is comparable in performance to FFDM alone and may eliminate the need for FFDM as part of a routine clinical study). See MPEP 2131.01.III.
Regarding claims 12-13, Zuley discloses all limitations of claim 1, as discussed above, and Zuley further discloses:
comparing the at least one synthetic mammogram with an earlier full-field digital mammography (pg. 665: Case Selection: "From a pool of 1184 HIPPA-compliant combined FFDM and tomosynthesis research studies performed between 2008 and 2011 at our facility, a group of combination examination was specifically selected from our research database for this study to design a test set"; pg. 666: Image Acquisition and Processing Protocol: "a 2D SM, which simulates a conventional 2D digital mammogram, was generated from each set of tomosynthesis sections."; pg. 667-668: Results: "The reader-averaged AUCs for SM and FFDM alone were 0.894 and 0.889, respectively ... For verified cancer cases, there was no significant difference in the frequency of recall scores (BI-RADS scores 3-5) between SM and FFDM alone ... for verified benign cases, the recall rate was similar for SM and FFDM alone ...") (claims 12-13); and
selecting a synthetic mammogram from the at least one synthetic mammogram for comparison with the earlier full-field digital mammography acquisition (Fig. 3-4: FFDM v. SM craniocaudal images; pg. 667: Results: Figure 3 shows an example of a speculated mass at FFDM and SM, and Figure 4 shows fine pleomorphic calcifications at FFDM and SM; pg. 666: Image Acquisition and Processing Protocol: "a 2D SM, which simulates a conventional 2D digital mammogram, was generated from each set of tomosynthesis sections.") (claim 13).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zuley as applied to claim 1 above, and further in view of van Schie et al. (van Schie et al. "Generating Synthetic Mammograms From Reconstructed Tomosynthesis Volumes." IEEE Trans Med Imaging, vol. 32, 12 (2013): 2322-31. doi: 10.1109/TMI.2013.2281738.) - hereinafter referred to as van Schie.
Regarding claims 2-3, Zuley discloses all limitations of claim 1, as discussed above, and Zuley does not disclose:
imprinting a selected image impression setting onto the at least one synthetic mammogram (claims 2-3); and
wherein the selected image impression setting includes at least one of a multi-frequency adjustment, a lookup table application, or a windowing (claim 3).
	Van Schie, however, discloses:
imprinting a selected image impression setting onto at least one synthetic mammogram (Fig. 1: Post-processing; pg. 2325: Postprocessing: Contrast Enhancement: Window center is set to the average pixel value of the most dense region in the mammogram which is determined by a method that simulates an automatic exposure control), wherein the selected image impression setting includes at least one of a multi-frequency adjustment, a lookup table application, of a windowing (Fig. 1: Post-processing; pg. 2325: Postprocessing: Contrast Enhancement: Window center is set to the average pixel value of the most dense region in the mammogram which is determined by a method that simulates an automatic exposure control).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley and van Schie, and imprinting a windowing onto a synthetic mammogram was well known in the art, as taught by van Schie. The motivation for the combination would have been to allow “Mammograms should be presented in such contrast that lesions are optimally visualized and human interaction to manipulate contrast during reading is minimized”, as taught by van Schie (pg. 2325: Contrast Enhancement). 
Regarding claim 11,  Zuley discloses all limitations of claim 1, as discussed above, and Zuley does not disclose:
applying a post-processing step to the at least one synthetic mammogram.
	Van Schie, however, discloses:
applying a post-processing step to at least one synthetic mammogram (Fig. 1: Post-processing; pg. 2325: Postprocessing: peripheral enhancement, contrast enhancement).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley and van Schie, and applying a post-processing step to a synthetic mammogram was well known in the art, as taught by van Schie. The motivation for the combination would have been to “enhance[s] the periphery of the breast (Section II-E1) and … optimize[s] the contrast of the image (Section II-E2)”, as taught by van Schie (pg. 2324: Postprocessing). 
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zuley in view of van Schie as applied to claim 2 above, and further in view of Ruth et al. (US PG Pub No. 2009/0123052) - hereinafter referred to as Ruth.
Regarding claims 18-19, Zuley in view of van Schie discloses all limitations of claim 2, as discussed above, and Zuley does not disclose:
determining an average intensity projection based on the plurality of projection data sets (claims 18-19); and
applying at least one of an intensity adjustment, gray value distribution adjustment, scattered ray correction, or calcification-retaining noise filter to the average intensity projection (claim 19).
	Ruth, however, discloses:
generating at least one synthetic mammogram by determining an average intensity projection, based on a plurality of projection data sets acquired, as a first image component ([0055]-[0057]: At step 910, the Tr data set is apportioned into a slabbed set of slices Tslab. That is a number of images Tr are effectively combined, using maximum intensity projection (MIP) or averaging to generate a set of Tslab slices),
applying at least one of an intensity adjustment, gray value distribution adjustment, scattered ray correction, or calcification-retaining noise filter to the average intensity projection ([0060]: filtering source motion in original tomosynthesis image acquisition from re-projected image of MIP/averaged Tslab slices to reduce additional blur produced in the re-projection due to artifacts (noise)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley in view of van Schie to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley, van Schie, and Ruth, and generating at least one synthetic mammogram by determining an average intensity projection and filtering the average intensity projection were well known in the art, as taught by Ruth. The motivation for the combination would have been to allow “(3D tomosynthesis) images Tr are effectively combined (into 2D tomosynthesis image)”, as taught by Ruth ([0055]), by determining an average intensity projection, and “reduce additional blur produced in the re-projection due to artifacts in the slices Tr”, as also taught by Ruth ([0060]), by filtering the average intensity projection. 
Claims 4-6, 14, 16-17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zuley, as applied to claim 1 above, and further in view of Ruth.
Regarding claims 4-5, Zuley discloses all limitations of claim 1, as discussed above, and Zuley does not disclose:
determining, as a first image component, an average intensity projection based on the plurality of projection data sets (claims 4-5); and
applying at least one of an intensity adjustment, gray value distribution adjustment, scattered ray correction, or calcification-retaining noise filter to the average intensity projection (claim 5).
	Ruth, however, discloses:
generating at least one synthetic mammogram by determining, as a first image component, an average intensity projection based on the plurality of projection data sets ([0055]-[0057]: At step 910, the Tr data set is apportioned into a slabbed set of slices Tslab. That is a number of images Tr are effectively combined, using maximum intensity projection (MIP) or averaging to generate a set of Tslab slices); and
applying at least one of an intensity adjustment, gray value distribution adjustment, scattered ray correction, or calcification-retaining noise filter to the average intensity projection ([0060]: filtering source motion in original tomosynthesis image acquisition from re-projected image of MIP/averaged Tslab slices to reduce additional blur produced in the re-projection due to artifacts (noise)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley and Ruth, and generating at least one synthetic mammogram by determining an average intensity projection and filtering the average intensity projection were well known in the art, as taught by Ruth. The motivation for the combination would have been to allow “(3D tomosynthesis) images Tr are effectively combined (into 2D tomosynthesis image)”, as taught by Ruth ([0055]), by determining an average intensity projection, and “reduce additional blur produced in the re-projection due to artifacts in the slices Tr”, as also taught by Ruth ([0060]), by filtering the average intensity projection. 
Regarding claim 6, Zuley discloses all limitations of claim 1, as discussed above, and Zuley does not disclose:
determining, as a second image component, a maximum intensity projection based on the plurality of projection data sets.
	Ruth, however, discloses:
generating at least one synthetic mammogram by determining, as a second image component, a maximum intensity projection based on the plurality of projection data sets (pg. 666: Image Acquisition and Processing Protocol: "SM images are created by summing and filtering the stack of reconstructed tomosynthesis sections, similar to generating a weighted maximum intensity projection image").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley and Ruth, and generating at least one synthetic mammogram by determining a maximum intensity projection was well known in the art, as taught by Ruth. The motivation for the combination would have been to allow “(3D tomosynthesis) images Tr are effectively combined (into 2D tomosynthesis image)”, as taught by Ruth ([0055]), by determining a maximum intensity projection. 
Regarding claim 14, Zuley discloses all limitations of claim 1, as discussed above, and Zuley does not disclose:
wherein the at least one synthetic mammogram comprises CAD marks.
	Ruth, however, discloses:
a synthetic mammogram comprising CAD marks (Fig. 7: CAD marks 350 and [0046]: CAD process applied to synthesized 2D images).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley and Ruth, and a synthetic mammogram comprising CAD marks was well known in the art, as taught by Ruth. The motivation for the combination would have been to “use computer analysis of images to identify locations and possibly other characteristics of suspected abnormalities”, as taught by Ruth ([0011]). 
Regarding claim 16, Zuley discloses all limitations of claim 1, as discussed above, and Zuley does not explicitly disclose:
one or more processors; and
a memory storing computer-executable instructions that, when executed, cause the one or more processors to perform the method of claim 1.
	Ruth, however, discloses:
one or more processors (processing unit 120); and
a memory storing computer-executable instructions ([0050]: Processing unit 120 comprises reconstruction software 122, which may be stored in a computer readable medium of unit 12, and 2D synthesis software) that when executed, cause the one or more processors (Fig. 8 and [0050]: processing unit 120) to generate a synthetic mammogram ([0028]: projection images Tp sent to computer system 3 to generate a synthesized 2D image (interchangeably referenced as T2 d or Ms), when the computer program is executed in the controller of the mammography system ([0050]: Processing unit 120 comprises reconstruction software 122 to process x-ray image data into Tp and Tr image data and 2D synthesis software to use or more of Tp and/or Tr images to synthesize a 2D image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley and Ruth, and a processor and a memory to generate a synthetic mammogram was well known in the art, as taught by Ruth. The motivation for the combination would have been to automate the process of generating a synthetic mammogram, and it has been held that automating a process would be obvious to one of ordinary skill in the art at the time of invention to increase efficiency.
Regarding claim 17, Zuley discloses all limitations of claim 1, as discussed above, and Zuley does not disclose:
a non-transitory computer-readable medium storing program portions, readable and executable by at least one processor, to carry out the method of claim 1 when the program portions are executed by the at least one processor.
	Ruth, however, discloses:
a non-transitory computer-readable medium storing program portions, readable and executable by at least one processor ([0050]: Processing unit 120 comprises reconstruction software 122, which may be stored in a computer readable medium, and 2D synthesis software), to generate a synthetic mammogram ([0028]: projection images Tp sent to computer system 3  to generate a synthesized 2D image (interchangeably referenced as T2 d or Ms) when the program portions are executed by the at least one processor ([0050]: Processing unit 120 comprises reconstruction software 122 to process x-ray image data into Tp and Tr image data and 2D synthesis software to use or more of Tp and/or Tr images to synthesize a 2D image).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley and Ruth, and a non-transitory computer-readable medium storing program portions to generate a synthetic mammogram was well known in the art, as taught by Ruth. The motivation for the combination would have been to automate the process of generating a synthetic mammogram, and it has been held that automating a process would be obvious to one of ordinary skill in the art at the time of invention to increase efficiency.
Regarding claim 24, Zuley discloses all limitations of claim 1, as discussed above, and Zuley does not disclose:
determining a projection data set, from among the plurality of projection data sets, as an average intensity projection; and 
generating the at least one synthetic mammogram based on the average intensity projection.
	Ruth, however, discloses:
determining a projection data set, from among the plurality of projection data sets, as an average intensity projection ([0055]-[0057]: At step 910, the Tr data set is apportioned into a slabbed set of slices Tslab. That is a number of images Tr are effectively combined, using maximum intensity projection (MIP) or averaging to generate a set of Tslab slices); and
generating at least one synthetic mammogram based on the average intensity projection (Fig. 9 and [0054]-[0060]: averaging intensity projection to produce synthesized 2D image T2d).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley and Ruth, and generating at least one synthetic mammogram by determining an average intensity projection and filtering the average intensity projection were well known in the art, as taught by Ruth. The motivation for the combination would have been to allow “(3D tomosynthesis) images Tr are effectively combined (into 2D tomosynthesis image)”, as taught by Ruth ([0055]), by determining an average intensity projection. 
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zuley in view of Ruth, as applied to claim 4, and further in view of Abdurahman et al. (US PG Pub No. 2016/0086356) - hereinafter referred to as Abdurahman.
Regarding claims 10 and 20, Zuley in view of Ruth discloses all limitations of claim 4, as discussed above, and Zuley does not disclose:
determining, as a second image component, a maximum intensity projection, based on the plurality of projection data sets acquired, as a second image component (claims 10 and 20); and
recombining the first image component and the second image component to form the at least one synthetic mammogram (claim 10).
	Abdurahman, however, discloses:
generating at least one synthetic mammogram by determining, as a first image component, an average intensity projection based on the plurality of projection data sets ([0014]: generate first and/or second re-projection image by average intensity projection from first and/or second 3D volume; [0048]: average-intensity-projection (AIP) image RP.mn computed; Fig. 6), and determining, as a second image component, a maximum intensity projection, based on the plurality of projection data sets acquired ([0014]: generate first and/or second re-projection image by maximum intensity projection from first and/or second 3D volume; [0048]: maximum-intensity-projection (MIP) image RP.mn computed; Fig. 7), and
recombining the first image component and the second image component to form the at least one synthetic mammogram (Fig. 3: step s105 and [0049]-[0051]: synthetic mammogram SM as combined projection image is computed as linear combination of re-projection images RP.mn; Fig. 8 and [0060]: synthetic mammogram on basis of weighted MIP and weighted AIP).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method by Zuley in view of Ruth to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Zuley, Ruth, and Abdurahman, and generating a synthetic mammogram by determining an average intensity projection and a maximum intensity projection and combining the average intensity projection and the maximum intensity projection were well known in the art, as taught by Abdurahman. The motivation for the combination would have been since “Mixing the re-projection images RP (average intensity projection and maximum intensity projection) leads to sharper combined projection images SM (synthetic mammogram) with more details”, as taught by Abdurahman ([0060]).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zuley in view of Ruth and Abdurahman, as applied to claim 20 above, and further in view of Masumoto et al. (US PG Pub No. 2014/0093029) - hereinafter referred to as Masumoto.
Regarding claims 21-22, Zuley in view of Ruth and Abdurahman discloses all limitations of claim 20, as discussed above, and Zuley does not disclose:
decomposing the maximum intensity projection into at least two different frequency components (claims 21-22); and
wherein the at least two different frequency components include high-frequency components and medium-frequency components (claim 22).
	Masumoto, however, discloses:
decomposing a maximum intensity projection into at least two different frequency components ([0085]: applying filtering to MIP image; [0087]: applying processing to suppress high-frequency components to the MIP image), wherein the at least two different frequency components include high-frequency components and medium-frequency components ([0087]: suppress high-frequency components to MIP by low-pass filtering).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method by Zuley in view of Ruth and Abdurahman to function as claimed, since a method of generating a mammogram was well known in the art, as taught by Zuley, Ruth, Abdurahman, and Masumoto; generating a maximum intensity projection was well known in the art, as taught by Abdurahman and Masumoto; and decomposing a maximum intensity projection into high frequency and low frequency was well known in the art, as taught by Masumoto. The motivation for the combination would have been to “suppress high-frequency components to the MIP image, the three-dimensional structure of a tumor mass area can be shown more clearly”, as taught by Masumoto ([0023]). 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zuley in view of Ruth, Abdurahman, and Masumoto, as applied to claim 22 above, and further in view of Nishikawa et al. (US Patent No. 5598481) - hereinafter referred to as Nishikawa.
Regarding claim 23, Zuley in view of Ruth, Abdurahman, and Masumoto discloses all limitations of claim 22, as discussed above, and Zuley does not disclose:
scaling the at least two different frequency components from among the at least two different frequency components.
	Nishikawa, however, discloses:
scaling the at least two different frequency components from among the at least two different frequency components (Col 26, line 39 - Col 28, line 2: wavelet transform decomposes images into different frequency components, and then each component can be studied with a resolution matched to it scale … wavelets are derived by scaling and translation of the mother wavelet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method by Zuley in view of Ruth, Abdurahman, and Masumoto to function as claimed, since a method of generating a mammogram was well known in the art, as taught by Zuley, Ruth, Abdurahman, Masumoto, and Nishikawa; decomposing into different frequency components was well known in the art, as taught by Masumoto and Nishikawa; and scaling different frequency components was well known in the art, as taught by Nishikawa. The motivation for the combination would have been to “provide[s] a tool for space-frequency localization. With this feature, the wavelet transform is much more efficient in characterizing abrupt changes such as microcalcifications”, as taught by Nishikawa (Col 27, lines 6-20). 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zuley in view of Ruth, as applied to claim 6 above, and further in view of Masumoto.
Regarding claims 7-8, Zuley in view of Ruth discloses all limitations of claim 6, as discussed above, and Zuley does not disclose:
decomposing the maximum intensity projection into at least two different frequency components (claims 7-8); and
wherein the at least two different frequency components include high-frequency components and medium-frequency components (claim 8).
	Masumoto, however, discloses:
decomposing a maximum intensity projection into at least two different frequency components ([0085]: applying filtering to MIP image; [0087]: applying processing to suppress high-frequency components to the MIP image), wherein the at least two different frequency components include high-frequency components and medium-frequency components ([0087]: suppress high-frequency components to MIP by low-pass filtering).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method by Zuley in view of Ruth to function as claimed, since a method of generating a mammogram was well known in the art, as taught by Zuley, Ruth, and Masumoto; and decomposing a maximum intensity projection into high frequency and low frequency was well known in the art, as taught by Masumoto. The motivation for the combination would have been to “suppress high-frequency components to the MIP image, the three-dimensional structure of a tumor mass area can be shown more clearly”, as taught by Masumoto ([0023]). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zuley in view of Ruth and Masumoto, as applied to claim 8 above, and further in view of Nishikawa.
Regarding claim 9, Zuley in view of Ruth and Masumoto discloses all limitations of claim 8, as discussed above, and Zuley does not disclose:
scaling at least two different frequency components from among the at least two different frequency components.
	Nishikawa, however, discloses:
scaling at least two different frequency components from among at least two different frequency components (Col 26, line 39 - Col 28, line 2: wavelet transform decomposes images into different frequency components, and then each component can be studied with a resolution matched to it scale … wavelets are derived by scaling and translation of the mother wavelet).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the method by Zuley in view of Ruth and Masumoto to function as claimed, since a method of generating a mammogram was well known in the art, as taught by Zuley, Ruth, Masumoto, and Nishikawa; decomposing into different frequency components was well known in the art, as taught by Masumoto and Nishikawa; and scaling different frequency components was well known in the art, as taught by Nishikawa. The motivation for the combination would have been to “provide[s] a tool for space-frequency localization. With this feature, the wavelet transform is much more efficient in characterizing abrupt changes such as microcalcifications”, as taught by Nishikawa (Col 27, lines 6-20). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ruth in view of Zuley.
Regarding claim 15, Ruth discloses a mammography system (at least Fig. 2) comprising:
an acquisition unit (image data acquisition system 1) configured to acquire a plurality of projection data sets at a plurality of projection angles ([0027]: image data acquisition system 1 acquires tomosynthesis image data for Tp images of patients' breasts; [0024]: Tp refers to an image that is similarly two-dimensional but is taken at a respective tomosynthesis angle between the breast and the origin of the imaging X-rays (typically the focal spot of an X-ray tube); and
a generation unit (computer system 3) configured to generate at least one synthetic mammogram based on several projection data sets from among the plurality of projection data sets ([0028]: projection images Tp sent to computer system 3  to generate a synthesized 2D image (interchangeably referenced as T2 d or Ms).
It is noted that the term “synthetic mammogram” has been given a broadest reasonable interpretation in view of [0013] of the specification of the instant application as a mammogram “generated in particular from an essentially three-dimensional data set, in particular several projection data sets”.
Ruth does not disclose:
the at least one synthetic mammogram having an image property essentially equivalent to a conventional full-filed digital mammography acquisition, and the image property being at least one of a dynamic range, a contrast or a brightness.
Zuley, however, discloses:
generating at least one synthetic mammogram based on several projection data sets from among a plurality of projection data sets (pg. 666: Image Acquisition and Processing Protocol: "a 2D SM, which simulates a conventional 2D digital mammogram, was generated from each set of tomosynthesis sections."), the at least one synthetic mammogram having an image property essentially equivalent to a conventional full-field digital mammography acquisition (pg. 667-668: Results: "The reader-averaged AUCs for SM and FFDM alone were 0.894 and 0.889, respectively ... For verified cancer cases, there was no significant difference in the frequency of recall scores (BI-RADS scores 3-5) between SM and FFDM alone ... for verified benign cases, the recall rate was similar for SM and FFDM alone ..."; pg. 664: Conclusion: SM alone is comparable in performance to FFDM alone and may eliminate the need for FFDM as part of a routine clinical study).
	It is noted that the term “synthetic mammogram” has been given a broadest reasonable interpretation in view of [0013] of the specification of the instant application as a mammogram “generated in particular from an essentially three-dimensional data set, in particular several projection data sets”.
Additionally, the Examiner notes that Zuley discloses generating at least one synthetic mammogram with an image property essentially equivalent to a conventional full-field digital mammography (FFDM) acquisition by generating at least one synthetic mammogram with an image impression, such as BI-RADS scores, that is equivalent to an image impression found in an FFDM acquisition. As noted above in the Response to Arguments, Zuley does not explicitly disclose that its synthetic mammogram has at least a contrast or a brightness essentially equivalent to a conventional full-field digital mammography acquisition. However, Zuley explicitly discloses synthetic mammogram having at least BI-RADS ratings essentially equivalent to BI-RADS ratings of a conventional full-filed digital mammography acquisition. As evidenced by Sickles et al., BI-RADS ratings are based on a radiologist’s assessment of, for examples, fat density and calcifications observed in a mammogram (see pg. 135-138 of Sickles et al.), and as evidenced by Aguilar, fat density and calcifications are assessed based on their contrast and/or brightness relative to the rest of the breast under examination (see at least Fig. 3 of Aguilar: contrast of parenchyma (A) with greater intensity (whiter) and greater enhancement of linear structures in pre-parenchymatous fat and greater prominence of calcifications (arrows)). Therefore, although not explicitly disclosed, image properties of at least contrast and brightness of Zuley’s synthetic mammogram are inherently equivalent to contrast and brightness of a conventional full-field digital mammography acquisition, since Zuley’s synthetic mammogram has BI-RADS ratings essentially equivalent to BI-RADS ratings of a conventional full-field digital mammography acquisition (pg. 667-668: Results: "For verified cancer cases, there was no significant difference in the frequency of recall scores (BI-RADS scores 3-5) between SM and FFDM alone ... for verified benign cases, the recall rate was similar for SM and FFDM alone ..."; pg. 664: Conclusion: SM alone is comparable in performance to FFDM alone and may eliminate the need for FFDM as part of a routine clinical study). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Ruth to function as claimed, since a method of generating a synthetic mammogram was well known in the art, as taught by Ruth and Zuley, and generating a synthetic mammogram with an image property essentially equivalent to a conventional full-field digital mammography acquisition was well known in the art, as taught by Zuley. The motivation for the combination would have been to allow “SM (synthetic mammogram) alone … is comparable in performance to FFDM (full-field digital mammography) alone … and may eliminate the need for FFDM as part of a routine clinical study”, as taught by Zuley (pg. 664: Conclusion). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liu et al. (US PG Pub No. 2022/0015731, a priority date of 28 Sep 2019) discloses at least generating a synthetic mammogram based on average intensity projection data (see at least Fig. 14-15, 18 and [0129]); and
Chui et al. (US PG Pub No. 2021/0118199, a priority date of 30 Mar 2017) discloses at least generating a synthetic mammogram based on average intensity projection data (see at least Fig. 4a and [0058]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799